DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the remarks filed on 09/24/2021.
The amendments filed on 09/24/2021 have been entered. Applicant has canceled claims 14-15. Accordingly claims 1, 3, 5-13, and 16-20 remain pending. 
	The previous rejections of the claims under 35 USC 103 have been withdrawn in light of applicant’s amendments which incorporate previously indicated allowable subject matter (see Non-Final rejection mailed 06/25/2021) into independent claims 1, 19, and 20. There are no remaining rejections.
Allowable Subject Matter
Claims 1, 3, 5-13, and 16-20 (renumbered 1-16 on IFW-PTOL-Issue Classification) are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or suggest “an information processing apparatus comprising: a processing device and a memory containing instructions that, when executed by the processing device, implement: an acquisition unit configured to acquire a skin condition analysis result based on an epidermis image obtained by capturing skin epidermis; a display control unit configured to display an analysis result image of a predetermined display form based on the skin condition analysis result on a display unit, wherein cristae cutis blocks having an area greater than a predetermined threshold value are shown on the analysis result image as cristae .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Title Change
The title of the invention has been changed as show in the Bib Data Sheet in light of the MPEP 606.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A./Examiner, Art Unit 3793      

                                                                                                                                                                                                  /SERKAN AKAR/Primary Examiner, Art Unit 3793